Case 1:20-cv-03107-KLM Document 13-1 Filed 11/19/20 USDC Colorado Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:20-cv-03107

 JENNIFER ANN SMITH, a citizen and taxpayer of
 the State of Colorado, LIGGETT GROUP LLC,
 VECTOR TOBACCO INC., and XCALIBER
 INTERNATIONAL LTD., LLC,

 Plaintiffs,

 v.

 STATE OF COLORADO, by and through JARED S.
 POLIS, in his official capacity as Governor of
 Colorado, PHILIP J. WEISER, in his official capacity
 as Attorney General of Colorado, and HEIDI
 HUMPHREYS, in her official capacity as Interim
 Executive Director of the Colorado Department of
 Revenue,

 Defendants.


                           DECLARATION OF STEVEN D. SHIPE



 I, Steven D. Shipe, declare as follows:

         1.     I am the Vice President of Sales and Marketing Services for Liggett Vector Brands

 LLC, which is the exclusive sales, marketing, and distribution agent for cigarettes manufactured

 by its affiliates Liggett Group LLC (“Liggett’) and Vector Tobacco Inc. (“Vector”), both of which

 are Plaintiffs in this action.   I submit this declaration in support of Plaintiffs’ Motion for

 Preliminary Injunction.
Case 1:20-cv-03107-KLM Document 13-1 Filed 11/19/20 USDC Colorado Page 2 of 11




         2.       I have been employed by Liggett, Vector and their predecessor entities and affiliates

 since 1980, and I have held my current position of Vice President of Sales and Marketing since

 2006. My professional duties require me to create policy, monitor, implement and play a

 supervisory role for the companies’ business and sales operations, marketing efforts, distribution,

 and sales performance throughout the country, including daily management and support for the

 150 field sales and marketing personnel for Liggett and Vector.

         3.       As Vice President of Sales and Marketing Services, it is my responsibility to

 understand our sales performance, consumer markets and market competition, and to create and

 implement strategies to maximize Liggett and Vector’s sales, market share, and ultimately,

 profitability.

         4.       Liggett and Vector are tobacco companies that manufacture discount brand

 cigarettes and sell them throughout the United States. Liggett and Vector do not sell their

 cigarettes directly to consumers, but sell their cigarettes to consumers through a network of

 distributors and retailers. As discount cigarette manufacturers, Liggett and Vector compete by

 pricing their products lower than most other domestically sold brands and thus sell their products

 in the “discount segment” of the domestic cigarette market. Liggett and Vector’s combined share

 of the total domestic cigarette market is approximately 4% in terms of unit sales.

         5.       Liggett is the operating successor to Liggett & Myers Tobacco Company, which

 manufactured and sold premium brand cigarettes, including Chesterfield, L&M and Lark.

 Beginning in the 1980s, Liggett began to de-emphasize its premium brands and pioneered what is

 today the discount segment of the cigarette market, by competing largely based on price, rather

 than image and advertising. In 1998, Liggett sold its remaining rights to the Chesterfield, L&M



                                                    2
Case 1:20-cv-03107-KLM Document 13-1 Filed 11/19/20 USDC Colorado Page 3 of 11




 and Lark brands, and today Liggett operates by selling branded products exclusively in the

 discount segment of the cigarette market. Liggett also manufactures private label brands that are

 sold and distributed by certain retail customers.

         6.      Liggett began focusing exclusively on the discount market in 1998 after breaking

 ranks with the major domestic tobacco companies to become the first domestic tobacco company

 to settle smoking and health-related litigation, including by entering into the first-ever settlements

 of Medicaid expense recovery litigation brought by state attorneys general against the major

 domestic tobacco companies. As part of these landmark settlements, Liggett agreed to change the

 way it marketed and sold its cigarettes, including by, among other things, stating publicly that

 “smoking is addictive” and causes serious diseases and death, adding a warning regarding

 addiction to its cigarette packs and cartons, and discontinuing virtually all conventional consumer

 advertising and marketing of its cigarette products.

         7.      Liggett’s settlements and its cooperation with the state attorneys general and public

 health authorities were key to enabling the attorneys general of all fifty states, including Colorado,

 to recover more than $200 billion in Medicaid expenses on behalf of the states from the major

 domestic tobacco companies. These global settlements also resulted in revolutionary changes in

 the way the domestic tobacco industry operates, including increased advertising and marketing

 restrictions.

         8.      Currently in the U.S. market, there are certain established premium brand

 cigarettes, such as Philip Morris’s Marlboro, which command higher prices based on name or

 brand recognition. Most, if not all, of the premium cigarette brands that exist today were

 established long before consumer marketing and advertising were restricted more than 20 years



                                                     3
Case 1:20-cv-03107-KLM Document 13-1 Filed 11/19/20 USDC Colorado Page 4 of 11




 ago. Since those restrictions took effect, it has become virtually impossible to create, support or

 launch a new premium brand cigarette or to compete in the domestic cigarette market with

 conventional consumer advertising.       The limited set of premium brand cigarettes enjoy a

 competitive advantage in the U.S. cigarette market, including commanding higher prices, more

 dominant market share, and greater brand recognition over all discount cigarette brands. Liggett,

 Vector, and other discount cigarette manufacturers cannot compete with premium manufacturers

 by using conventional consumer advertising to create a premium brand, but rather compete based

 on price.

        9.      Liggett and Vector compete with other discount and premium brand cigarette

 manufacturers throughout the United States by offering lower prices for their products. Discount

 brand cigarettes have been able to compete effectively against premium brand cigarettes in

 Colorado and elsewhere in the United States, by attracting price-conscious adult smokers who do

 not want to pay the higher prices for premium brands. Price competition by discount brand

 cigarette manufactures has reduced the profitability of the premium brand sellers.

        10.     There are no companies that manufacture cigarettes in Colorado. All cigarettes that

 are sold in Colorado are manufactured outside of the State and are sold to consumers in Colorado

 through a network of distributors and retailers. Liggett and Vector do not sell their cigarettes

 directly to consumers in Colorado, but to distributors and retailers who sell their cigarettes to the

 end consumer in Colorado.

        11.     Liggett and Vector do not, and cannot, set the retail prices for their cigarettes in

 Colorado or elsewhere. Because the cigarette market is national in scope, Liggett and Vector sell

 their discount cigarette brands to wholesalers and distributers at a single nationwide



                                                  4
Case 1:20-cv-03107-KLM Document 13-1 Filed 11/19/20 USDC Colorado Page 5 of 11




 Manufacturer’s List Price (“MLP”) that is specific to each cigarette brand. If Liggett or Vector

 attempted to set a higher wholesale price for cigarettes directed for sale in Colorado, Colorado

 retailers could by-pass the higher state-specific price and purchase Liggett or Vector cigarettes

 from distributors who sell them at the national MLP price. The MLP for each brand is generally

 set by the companies two or three times a year based on internal costs, competition, supply and

 demand factors and overall national market conditions. Among other things, the MLP is based on

 the cost of goods sold, plus federal cigarette excise taxes, user fees paid to the Food and Drug

 Administration, and costs associated with state settlement agreements, including the 1998 Master

 Settlement Agreement.

        12.     Once Liggett and Vector’s cigarettes are sold to wholesalers and distributors,

 additional costs, such as state-specific taxes and profit margins are applied by these market

 intermediaries, before the retail price to the end consumer is set by the retailer at the point of sale.

        13.     By and through distributors and retailers, Liggett and Vector currently sell large

 volumes of discount brand cigarettes in Colorado at average retail prices between $3.80 and $5.40

 per pack generating millions of dollars of annual sales. Tens of millions of Liggett and Vector

 cigarettes are sold each year in Colorado that constitute millions of dollars of annual sales for

 Liggett and Vector. In 2019, Liggett and Vector discount brand cigarette sales in Colorado

 generated approximately $50 million in sales revenue for the two companies. From 2018 to the

 present time, sales of Liggett and Vector discount brand cigarettes have consistently been more

 than 10% of the Colorado cigarette market.




                                                    5
Case 1:20-cv-03107-KLM Document 13-1 Filed 11/19/20 USDC Colorado Page 6 of 11




         14.    Currently, Liggett’s discount brand Pyramid is sold in Colorado at an average retail

 price of $5.28 per pack. While other Liggett cigarette brands are sold in Colorado, the Pyramid

 brand constitutes over 98% of Liggett cigarettes sold in the State.

         15.    Currently, Vector’s discount brand Eagle 20’s is sold in Colorado at an average

 retail price of $4.59 per pack.

         16.    By comparison, premium brand cigarettes in Colorado, such as Philip Morris’s

 Marlboro brand currently typically sell at an average retail price of between $6.50 and $7.50 per

 pack.

         17.    I understand that voters in Colorado recently approved Proposition EE, which

 imposes a Colorado cigarette excise tax increase of $1.10 per pack, effective January 1, 2021. I

 also understand that Proposition EE imposes a $7.00 per pack minimum retail price for all

 cigarettes sold in Colorado (the “Minimum Price Law”), also effective January 1, 2021.

         18.    Part of my job is to learn and assess the competitive and regulatory landscape of

 the domestic cigarette market, including the impact of state taxes and price regulation on cigarette

 sales. To the best of my knowledge, Colorado’s Minimum Price Law is unique insofar as no other

 state has sought to raise the price of cigarettes by imposing a fixed, minimum retail price law.

 Most states that have sought to raise cigarette prices have done so by raising excise taxes or through

 “minimum mark-up laws,” both of which preserve relative price differences between cigarette

 brands and maintain fair market competition. Unlike Colorado’s Minimum Price Law, which sets

 a fixed minimum retail price, a minimum mark-up law imposes percentage increases on the

 wholesale and retail price of cigarettes. The effect of the minimum mark-up laws is to raise the

 price of all cigarettes and maintain relative price differences between brands. About half the states



                                                   6
Case 1:20-cv-03107-KLM Document 13-1 Filed 11/19/20 USDC Colorado Page 7 of 11




 have enacted minimum mark-up laws. Similarly, excise taxes, like Colorado’s own cigarette tax,

 apply a fixed tax per cigarette, pack or carton, also raising the price of all cigarettes equally and

 maintaining relative price differences between brands. Thus, under either minimum mark-up laws

 or excise taxes, discount brands and their manufacturers such as Liggett and Vector remain able

 to compete.

        19.     Colorado’s Minimum Price Law is anticompetitive and will make it virtually

 impossible for discount cigarette manufacturers, including Liggett and Vector, to compete in the

 Colorado cigarette market. The Minimum Price Law, if enforced, will impose much greater price

 increases on discount cigarettes than on premium cigarettes, thus causing irreparable harm to

 Liggett, Vector and other discount tobacco manufacturers, while leaving premium cigarettes

 manufacturers largely unaffected. As of January 1, 2021, the retail price of all cigarettes in

 Colorado will rise by virtue of the new Colorado cigarette tax increase of $1.10 per pack. The

 retail prices of premium brand cigarettes in Colorado will be essentially unaffected by the

 Minimum Price Law because the state cigarette tax increase of $1.10 per pack will by itself

 increase current retail prices of premium brands in Colorado to or above the $7.00 minimum.

 However, Colorado’s Minimum Price Law will increase the retail price of discount brand

 cigarettes in Colorado in excess of the $1.10 cigarette tax increase. By disproportionately raising

 the retail price of discount brand cigarettes in Colorado to premium price levels, the Minimum

 Price Law will substantially reduce or eliminate the ability of Liggett, Vector and other discount

 cigarette manufacturers to compete in the Colorado cigarette market based on price. As a result,

 sales of Liggett and Vector discount cigarettes will decline dramatically in Colorado beginning in

 January 2021, and the two companies will lose millions of dollars of sales in the Colorado market



                                                  7
Case 1:20-cv-03107-KLM Document 13-1 Filed 11/19/20 USDC Colorado Page 8 of 11




 beginning in the first quarter of 2021. If the Minimum Price Law becomes effective, Liggett and

 Vector will lose tens of millions of dollars in annual sales and will lose substantial market share in

 the Colorado cigarette market.

        20.     The Minimum Price Law will reduce or eliminate the current retail price differences

 between discount brand and premium brand cigarettes in Colorado and thus inhibit the ability of

 discount cigarette manufacturers, including Liggett and Vector, to compete in the Colorado

 cigarette market. When cigarette prices go up, as they will in Colorado in January 2021 by virtue

 of the tax increase, many smokers switch from more expensive to lower priced brands. The effect

 of the Minimum Price Law will reduce consumers from switching from more expensive premium

 brand cigarettes to lower priced discount brand cigarettes. The Minimum Price Law will also cause

 current or potential discount brand customers, who see no material price savings in discount

 brands, to elect to buy premium brand cigarettes instead. Additionally, the Minimum Price Law

 will inhibit the ability of discount brand manufacturers to compete against each other by

 eliminating price differences between their respective discount brands.

        21.     The Minimum Price Law will cause discount brand manufacturers, including

 Liggett and Vector to lose sales, profits and market share. Colorado consumers who elect to smoke

 premium brands will have less incentive to switch to what had been, but no longer will be, less

 expensive discount brand cigarettes, even when confronted with the current substantial cigarette

 tax increase. Current consumers of discount cigarettes, who elected to purchase discount products

 in order to save money, will no longer have an economic incentive to remain customers of discount

 products. The increased consumer costs imposed by the new law will thus disproportionately fall

 on discount brand consumers, who will bear the burden of both the $1.10 tax plus the additional,



                                                   8
Case 1:20-cv-03107-KLM Document 13-1 Filed 11/19/20 USDC Colorado Page 9 of 11




 substantial non-tax increase resulting from the fixed Minimum Price Law. If permitted to go into

 effect on January 1, 2021, the Minimum Price Law will reduce demand for discount cigarette

 products disproportionately compared to premium cigarette products. As a result, Liggett and

 Vector will lose customers, sales and market share in Colorado. Once customers, sales, and market

 share decline, it is virtually impossible under current conditions for the companies to get it back.

        22.     The Minimum Price Law will affect Colorado retailers differently than discount

 cigarette manufacturers. By eliminating price competition, the Minimum Price Law prevents

 Colorado cigarette retailers from losing sales on more expensive premium brand cigarettes by

 eliminating the price incentive for Colorado consumers to switch to discount brand cigarettes.

 Many Colorado retailers have business relationships with premium brand manufacturers, including

 Philip Morris and R.J. Reynolds, which make it more profitable for them to sell premium brand

 cigarettes. Moreover, the legally mandated higher price on discount brand cigarettes increases the

 profit margin for those products at the point of sale, subsidizing Colorado retailers who continue

 to sell them. While revenue generated by the Colorado cigarette tax increase will go to the State,

 the additional proceeds generated on discount cigarettes as a result of the Minimum Price Law

 (i.e., the increase in excess of the cigarette tax) will be collected at the point of sale and will go

 directly to Colorado retailers. Thus, to the extent that Colorado customers purchase discount

 brands at the $7.00 mandated price, the proceeds generated in excess of the $1.10 cigarette tax

 (between $0.50-$2.10 per pack) go neither to Colorado nor to tobacco manufacturers, but directly

 to the Colorado in-state retailers who sell them. The practical effect of the Minimum Price Law

 will be to drive down demand for discount products, to the detriment of discount cigarette




                                                   9
Case 1:20-cv-03107-KLM Document 13-1 Filed 11/19/20 USDC Colorado Page 10 of 11




  manufacturers, but Colorado retailers can make more money on wider margins selling fewer

  discount brand cigarettes.

         23.     If the Minimum Price Law becomes effective on January 1, 2021, it will cause

  immediate, irreparable economic harm to Liggett and Vector. The Minimum Price Law will

  reduce demand for Liggett and Vector discount cigarettes and make it virtually impossible for the

  companies to compete. If the Minimum Price Law is permitted to go into effect, and remain in

  effect during the pendency of this lawsuit, Liggett and Vector will lose customers, market share,

  and millions of dollars of annual sales revenue and profits. Liggett and Vector will be unable to

  recover these losses if they prevail in the lawsuit.




                                                    10
Case 1:20-cv-03107-KLM Document 13-1 Filed 11/19/20 USDC Colorado Page 11 of 11




                                      11
